Order entered November 12, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00709-CR

                                WILLIAM AUTREY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-16130-Q

                                            ORDER
       The Court REINSTATES the appeal.

       On October 23, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. On November 6 and 8, 2013, we received the

reporter’s record and exhibits, and on November 8, 2013, we received the clerk’s record.

Therefore, in the interest of expediting the appeal, we VACATE the October 23, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    DAVID EVANS
                                                              JUSTICE